






ALON USA ENERGY, INC.
SECOND AMENDED AND RESTATED
2005 INCENTIVE COMPENSATION PLAN






 
 
 
SECTION
 
PAGE
 
 
 
1
Purpose
..........................................................................................................................................
1


2
Term
...............................................................................................................................................
1


3
Definitions
.....................................................................................................................................
1


4
Shares Available Under Plan
.........................................................................................................
5


5
Limitations on Awards
...................................................................................................................
5


6
Stock Options
.................................................................................................................................
6


7
Appreciation Rights
.......................................................................................................................
8


8
Restricted Shares
...........................................................................................................................
9


9
Restricted Stock Units
...................................................................................................................
10


10
Performance Shares and Performance Units
.................................................................................
11


11
Senior Executive Plan Bonuses
.....................................................................................................
12


12
Awards to Eligible Directors
..........................................................................................................
13


13
Transferability
................................................................................................................................
13


14
Adjustments
...................................................................................................................................
13


15
Fractional Shares
...........................................................................................................................
14


16
Withholding Taxes
.........................................................................................................................
14


17
Administration of the Plan
.............................................................................................................
15


18
Amendments and Other Matters
....................................................................................................
15


19
Governing Law
..............................................................................................................................
16







--------------------------------------------------------------------------------




ALON USA ENERGY, INC.
SECOND AMENDED AND RESTATED
2005 INCENTIVE COMPENSATION PLAN




Alon USA Energy, Inc., a Delaware corporation (the "Company"), establishes the
Alon USA Energy, Inc. Second Amended and Restated 2005 Incentive Compensation
Plan (the "Plan").


1.
Purpose. The Plan amends and restates the Amended and Restated Alon USA Energy,
Inc. 2005 Incentive Compensation Plan (the "Prior Plan"). The purpose of the
Plan is to recruit and retain highly qualified directors, executive officers and
selected employees, and to provide them incentives to put forth maximum efforts
for the success of the Company's business, in order to serve the best interests
of the Company and its stockholders.



2.
Term. The Prior Plan was approved at the Company's 2010 annual meeting of the
stockholders. The amendments affected by this Plan were approved by the Board on
March 5, 2012 and will become effective, subject to approval by the stockholders
of the Company, on the date of such stockholder approval. The Plan will expire
on the tenth anniversary of the date on which it is approved by the stockholders
of the Company. No further Awards will be made under the Plan on or after such
tenth anniversary. Awards that are outstanding on the date the Plan terminates
will remain in effect according to their terms and the provisions of the Plan.



3.
Definitions. The following terms, when used in the Plan with initial capital
letters, will have the following meanings:



(a)
Appreciation Right means a right granted pursuant to Section 7.



(b)
Award means the award of a Senior Executive Plan Bonus; the grant of
Appreciation Rights, Stock Options, Performance Shares, Performance Units or
Restricted Stock Units; or the grant or sale of Restricted Shares.



(c)
Board means the Board of Directors of the Company.



(d)
Code means the Internal Revenue Code of 1986, as in effect from time to time.



(e)
Committee means:



(i)
with respect to any matter arising under the Plan that relates to a Participant
who is subject to Section 16 of the Exchange Act, the Incentive Compensation
Plan Committee appointed by the Board, which committee at all times will consist
of two or more members of the Board, all of whom are intended (A) to meet all
applicable independence requirements of the New York Stock Exchange or the
principal national securities exchange or principal market on or in which the
Common Stock is traded and (B) to





(1)




--------------------------------------------------------------------------------




qualify as "non-employee directors" as defined in Rule 16b-3 and as "outside
directors" as defined in regulations adopted under Section 162(m) of the Code,
as such terms may be amended from time to time, provided, however, that the
failure of a member of the Committee to so qualify will not invalidate any Award
granted to such Participant under the Plan;


(ii)
with respect to any matter arising under the Plan that relates to any other
Participant, the Compensation Committee of the Board; and



(iii)
to the extent the administration of the Plan has been assumed by the Board
pursuant to Section 17, the Board.



(f)
Common Stock means the common stock, par value $.01 per share, of the Company or
any security into which such Common Stock may be changed by reason of any
transaction or event of the type described in Section 14.



(g)
Date of Grant means the date specified by the Committee on which an Award will
become effective.



(h)
Deferral Period means the period of time during which Restricted Stock Units are
subject to deferral limitations under Section 9.



(i)
Eligible Director means a member of the Board or, if designated by the Board,
any member of the board of directors or board of managers of a Subsidiary who is
not (i) an employee of the Company or any Subsidiary or (ii) an officer,
director or employee of (A) Alon Israel Oil Company or any of its affiliates
other than the Company or any Subsidiary; (B) Africa Israel Investments Ltd. or
any of its affiliates; (C) Bielsol Investments (1987) Ltd. or any of its
affiliates; or (D) Kibbutz Movement or any of its affiliates.



(j)
Evidence of Award means an agreement, certificate, resolution or other type or
form of writing or other evidence approved by the Committee which sets forth the
terms and conditions of an Award. An Evidence of Award may be in any electronic
medium, may be limited to a notation on the books and records of the Company and
need not be signed by a representative of the Company or a Participant.



(k)
Exchange Act means the Securities Exchange Act of 1934, as amended.



(l)
Grant Price means the price per share of Common Stock at which an Appreciation
Right is granted.



(m)
Management Objectives means the measurable performance objectives, if any,
established by the Committee for a Performance Period that are to be achieved
with respect to an Award. Management Objectives may be described in terms of
company-wide objectives (i.e., the performance of the Company and all of its
Subsidiaries) or in terms of objectives that are related to the performance of
the individual Participant or of the division, Subsidiary, department, region or





(2)




--------------------------------------------------------------------------------




function within the Company or a Subsidiary in which the Participant receiving
the Award is employed or on which the Participant's efforts have the most
influence. The achievement of the Management Objectives established by the
Committee for any Performance Period will be determined without regard to any
change in accounting standards by the Financial Accounting Standards Board or
any successor entity.


The Management Objectives applicable to any Award to a Participant who is, or is
determined by the Committee to be likely to become, a "covered employee" within
the meaning of Section 162(m) of the Code (or any successor provision) will be
limited to specified levels of, growth in, or performance relative to peer
company performance in, one or more of the following performance measures
(excluding the effect of extraordinary or nonrecurring items unless the
Committee specifically includes any such extraordinary or nonrecurring item at
the time such Award is granted):


(i)
profitability measures;



(ii)
revenue, sales and same store sales measures;



(iii)
business unit performance;



(iv)
leverage measures;



(v)
stockholder return;



(vi)
expense management;



(vii)
asset and liability measures;



(viii)
individual performance;



(ix)
supply chain efficiency;



(x)
customer satisfaction;



(xi)
productivity measures;



(xii)
cash flow measures;



(xiii)
return measures; and



(xiv)
product development and/or performance



If the Committee determines that, as a result of a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which the Company conducts its business, or any other events or
circumstances, the Management Objectives are no longer suitable, the Committee
may in its discretion modify such Management Objectives or the related minimum
acceptable level of




(3)




--------------------------------------------------------------------------------




achievement, in whole or in part, with respect to a Performance Period as the
Committee deems appropriate and equitable.


(n)
Market Value per Share means, at any date, the closing sale price of the Common
Stock on that date (or, if there are no sales on that date, the last preceding
date on which there was a sale) on the principal national securities exchange or
in the principal market on or in which the Common Stock is traded.



(o)
Option Price means the purchase price per share payable on exercise of a Stock
Option.



(p)
Participant means a person who is selected by the Committee to receive an Award
under the Plan and who at that time is an executive officer or other key
employee of the Company or any Subsidiary, or who at that time is an Eligible
Director, provided that an Eligible Director shall be a Participant only for
purposes of Awards of Restricted Shares.



(q)
Performance Share means a bookkeeping entry that records the equivalent of one
share of Common Stock awarded pursuant to Section 10.



(r)
Performance Period means, with respect to an Award, a period of time within
which the Management Objectives relating to such Award are to be measured. The
Performance Period for a Senior Executive Plan Bonus will be the fiscal year of
the Company, and, unless otherwise expressly provided in the Plan, the
Performance Period for all other Awards will be established by the Committee at
the time of the Award.



(s)
Performance Unit means a unit equivalent to $1.00 (or such other value as the
Committee determines) granted pursuant to Section 10.



(t)
Restricted Shares means shares of Common Stock granted or sold pursuant to
Section 8 as to which neither the ownership restrictions nor the restrictions on
transfer have expired.



(u)
Restricted Stock Units means an Award pursuant to Section 9 of the right to
receive shares of Common Stock at the end of a specified Deferral Period.



(v)
Rule 16b-3 means Rule 16b-3 under Section 16 of the Exchange Act as amended (or
any successor rule to the same effect), as in effect from time to time.



(w)
Senior Executive Plan Bonus means an Award of annual incentive compensation made
pursuant to and subject to the conditions set forth in Section 11.



(x)
Senior Officer means for purposes of Section 5(b), the Chief Executive Officer,
President, Chief Financial Officer, Chief Operating Officer, or any Senior Vice
President of the Company.





(4)




--------------------------------------------------------------------------------




(y)
Spread means the excess of the Market Value per Share on the date an
Appreciation Right is exercised over (i) the Option Price provided for in the
Stock Option granted in tandem with the Appreciation Right or (ii) if there is
no tandem Stock Option, the Grant Price provided for in the Appreciation Right,
in either case multiplied by the number of shares of Common Stock in respect of
which the Appreciation Right is exercised.



(z)
Stock Option means the right to purchase shares of Common Stock upon exercise of
an option granted pursuant to Section 6.



(aa)
Subsidiary means (i) any corporation of which at least 50% of the combined
voting power of the then outstanding shares of Voting Stock is owned directly or
indirectly by the Company, (ii) any partnership of which at least 50% of the
profits interest or capital interest is owned directly or indirectly by the
Company and (iii) any other entity of which at least 50% of the total equity
interest is owned directly or indirectly by the Company.



(bb)
Voting Stock means the securities entitled to vote generally in the election of
directors or persons who serve similar functions.



4.
Shares Available Under Plan. The aggregate number of shares of Common Stock that
may be (i) subject to an Award of Appreciation Rights or Stock Options or (ii)
issued or transferred as Restricted Shares and released from all restrictions or
in payment of Performance Shares, Performance Units, Restricted Stock Units or
Senior Executive Plan Bonuses will not exceed in the aggregate 5,200,000 shares
consisting of (A) 2,200,000 shares originally authorized under the Prior Plan,
and (B) an additional 3,000,000 shares. Such shares may be shares of original
issuance or treasury shares or a combination of the foregoing. The number of
shares of Common Stock available under this Section 4 will be subject to
adjustment as provided in Section 14 and will be further adjusted to include
shares that relate to Awards that expire or are forfeited. The number of shares
of Common Stock available under this Section 4 will not be adjusted to include
(i) any shares withheld by, or tendered to, the Company in payment of the Option
Price with respect to a Stock Option or in satisfaction of the taxes required to
be withheld in connection with any Award granted under the Plan or (ii) any
shares subject to an Appreciation Right that are not transferred to a
Participant upon exercise of the Appreciation Right.



5.
Limitations on Awards. Awards under the Plan will be subject to the following
limitations:



(a)
No more than 5,200,000 shares of Common Stock, subject to adjustment as provided
in Section 4, may be subject to an Award of Stock Options that are intended to
qualify as incentive stock options under Section 422 of the Code.



(b)
The maximum number of shares of Common Stock that:



(i)
may be subject to Stock Options or Appreciation Rights granted to a Participant
during any calendar year will not exceed 100,000 shares plus





(5)




--------------------------------------------------------------------------------




an additional 100,000 shares with respect to Stock Options or Appreciation
Rights granted a Participant who has not previously been employed by the Company
or any Subsidiary and


(ii)
may be granted to a Participant during any calendar year as Performance Shares,
Restricted Shares or Restricted Stock Units may not exceed 50,000 shares plus an
additional 50,000 shares with respect to Performance Shares, Restricted Shares
or Restricted Stock Units granted a Participant who has not previously been
employed by the Company or any Subsidiary; provided however, that, upon prior
approval of the Board, a Senior Officers of the Company may, in addition to any
other grants to such individual pursuant to the Plan, receive a one-time grant
of up to 500,000 shares with respect to Performance Shares, Restricted Shares or
Restricted Stock Units.



The limitations set forth in this Section 5(b) will apply without regard to
whether the applicable Award is settled in cash or in shares of Common Stock.


(c)
The maximum aggregate cash value of payments to any Participant for any
Performance Period pursuant to an award of Performance Units will not exceed $1
million.



(d)
The payment of a Senior Executive Plan Bonus to any Participant will not exceed
$1 million.



6.
Stock Options. The Committee may from time to time authorize grants of options
to any Participant to purchase shares of Common Stock upon such terms and
conditions as it may determine in accordance with this Section 6. Each
Participant who is a key employee of the Company or any Subsidiary will be
eligible to receive a grant of Stock Options that are intended to qualify as
incentive stock options within the meaning of Section 422 of the Code. Each
grant of Stock Options may utilize any or all of the authorizations, and will be
subject to all of the requirements, contained in the following provisions:



(a)
Each grant will specify the number of shares of Common Stock to which it
relates.



(b)
Each grant will specify the Option Price, which will not be less than 100% of
the Market Value per Share on the Date of Grant.



(c)
Each grant will specify whether the Option Price will be payable (i) in cash or
by check acceptable to the Company, (ii) by the actual or constructive transfer
to the Company of shares of Common Stock owned by the Participant for at least
six months (or, with the consent of the Committee, for less than six months)
having an aggregate Market Value per Share at the date of exercise equal to the
aggregate Option Price, (iii) with the consent of the Committee, by authorizing
the Company to withhold a number of shares of Common Stock otherwise issuable to
the Participant having an aggregate Market Value per Share





(6)
    




--------------------------------------------------------------------------------




on the date of exercise equal to the aggregate Option Price or (iv) by a
combination of such methods of payment; provided, however, that the payment
methods described in clauses (ii) and (iii) will not be available at any time
that the Company is prohibited from purchasing or acquiring such shares of
Common Stock.


(d)
To the extent permitted by law, any grant may provide for deferred payment of
the Option Price from the proceeds of sale through a bank or broker of some or
all of the shares to which such exercise relates.



(e)
Successive grants may be made to the same Participant whether or not any Stock
Options or other Awards previously granted to such Participant remain
unexercised or outstanding.



(f)
Each grant will specify the required period or periods of continuous service by
the Participant with the Company or any Subsidiary that are necessary before the
Stock Options or installments thereof will become exercisable.



(g)
Any grant may specify the Management Objectives that must be achieved as a
condition to the exercise of the Stock Options.



(h)
Any grant may provide for the earlier exercise of the Stock Options in the event
of a change in control or other similar transaction or event.



(i)
Stock Options may be (i) options which are intended to qualify under particular
provisions of the Code, (ii) options which are not intended to so qualify or
(iii) combinations of the foregoing.



(j)
On or after the Date of Grant, the Committee may provide for the payment to the
Participant of dividend equivalents thereon in cash or Common Stock on a
current, deferred or contingent basis.



(k)
The Committee will have the right to substitute Appreciation Rights for
outstanding Options granted to one or more Participants, provided the terms and
the economic benefit of the substituted Appreciation Rights are at least
equivalent to the terms and economic benefit of such Options, as determined by
the Committee in its discretion.



(l)
Any grant may provide for the effect on the Stock Options or any shares of
Common Stock issued, or other payment made, with respect to the Stock Options of
any conduct of the Participant determined by the Committee to be injurious,
detrimental or prejudicial to any significant interest of the Company or any
Subsidiary.



(m)
Each grant will be evidenced by an Evidence of Award, which may contain such
terms and provisions, consistent with the Plan, as the Committee may approve,
including without limitation provisions relating to the Participant's





(7)




--------------------------------------------------------------------------------




termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.


7.
Appreciation Rights. The Committee may also from time to time authorize grants
to any Participant of Appreciation Rights upon such terms and conditions as it
may determine in accordance with this Section 7. Appreciation Rights may be
granted in tandem with Stock Options or separate and apart from a grant of Stock
Options. An Appreciation Right will be a right of the Participant to receive
from the Company upon exercise an amount which will be determined by the
Committee at the Date of Grant and will be expressed as a percentage of the
Spread (not exceeding 100%) at the time of exercise. An Appreciation Right
granted in tandem with a Stock Option may be exercised only by surrender of the
related Stock Option. Each grant of an Appreciation Right may utilize any or all
of the authorizations, and will be subject to all of the requirements, contained
in the following provisions:



(a)
Each grant will state whether it is made in tandem with Stock Options and, if
not made in tandem with any Stock Options, will specify the number of shares of
Common Stock in respect of which it is made.



(b)
Each grant made in tandem with Stock Options will specify the Option Price and
each grant not made in tandem with Stock Options will specify the Grant Price,
which in either case will not be less than 100% of the Market Value per Share on
the Date of Grant.



(c)
Any grant may provide that the amount payable on exercise of an Appreciation
Right may be paid (i) in cash, (ii) in shares of Common Stock having an
aggregate Market Value per Share equal to the Spread (or the designated
percentage of the Spread) or (iii) in a combination thereof, as determined by
the Committee in its discretion.



(d)
Any grant may specify that the amount payable to the Participant on exercise of
an Appreciation Right may not exceed a maximum amount specified by the Committee
at the Date of Grant.



(e)
Successive grants may be made to the same Participant whether or not any
Appreciation Rights or other Awards previously granted to such Participant
remain unexercised or outstanding.



(f)
Each grant will specify the required period or periods of continuous service by
the Participant with the Company or any Subsidiary that are necessary before the
Appreciation Rights or installments thereof will become exercisable, and will
provide that no Appreciation Rights may be exercised except at a time when the
Spread is positive and, with respect to any grant made in tandem with Stock
Options, when the related Stock Options are also exercisable.



(g)
Any grant may specify the Management Objectives that must be achieved as a
condition to the exercise of the Appreciation Rights.





(8)




--------------------------------------------------------------------------------




(h)
Any grant may provide for the earlier exercise of the Appreciation Rights in the
event of a change in control or other similar transaction or event.



(i)
On or after the Date of Grant, the Committee may provide for the payment to the
Participant of dividend equivalents thereon in cash or Common Stock on a
current, deferred or contingent basis.



(j)
Any grant may provide for the effect on the Appreciation Rights or any shares of
Common Stock issued, or other payment made, with respect to the Appreciation
Rights of any conduct of the Participant determined by the Committee to be
injurious, detrimental or prejudicial to any significant interest of the Company
or any Subsidiary.



(k)
Each grant will be evidenced by an Evidence of Award, which may contain such
terms and provisions, consistent with the Plan, as the Committee may approve,
including without limitation provisions relating to the Participant's
termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.



8.
Restricted Shares. The Committee may also from time to time authorize grants or
sales to any Participant of Restricted Shares upon such terms and conditions as
it may determine in accordance with this Section 8. Each grant or sale will
constitute an immediate transfer of the ownership of shares of Common Stock to
the Participant in consideration of the performance of services, entitling such
Participant to voting and other ownership rights, but subject to the
restrictions set forth in this Section 8. Each such grant or sale may utilize
any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:



(a)
Each grant or sale may be made without additional consideration or in
consideration of a payment by the Participant that is less than the Market Value
per Share at the Date of Grant, except as may otherwise be required by the
Delaware General Corporation Law.



(b)
Each grant or sale may limit the Participant's dividend rights during the period
in which the shares of Restricted Shares are subject to any such restrictions.



(c)
Each grant or sale will provide that the Restricted Shares will be subject, for
a period to be determined by the Committee at the Date of Grant, to one or more
restrictions, including without limitation a restriction that constitutes a
"substantial risk of forfeiture" within the meaning of Section 83 of the Code
and the regulations of the Internal Revenue Service under such section.



(d)
Any grant or sale may specify the Management Objectives that, if achieved, will
result in the termination or early termination of the restrictions applicable to
the shares.





(9)




--------------------------------------------------------------------------------




(e)
Any grant or sale may provide for the early termination of any such restrictions
in the event of a change in control or other similar transaction or event.



(f)
Each grant or sale will provide that during the period for which such
restriction or restrictions are to continue, the transferability of the
Restricted Shares will be prohibited or restricted in a manner and to the extent
prescribed by the Committee at the Date of Grant (which restrictions may include
without limitation rights of repurchase or first refusal in favor of the Company
or provisions subjecting the Restricted Shares to continuing restrictions in the
hands of any transferee).



(g)
Any grant or sale may provide for the effect on the Restricted Shares or any
shares of Common Stock issued free of restrictions, or other payment made, with
respect to the Restricted Shares of any conduct of the Participant determined by
the Committee to be injurious, detrimental or prejudicial to any significant
interest of the Company or any Subsidiary.



(h)
Each grant or sale will be evidenced by an Evidence of Award, which may contain
such terms and provisions, consistent with the Plan, as the Committee may
approve, including without limitation provisions relating to the Participant's
termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.



9.
Restricted Stock Units. The Committee may also from time to time authorize
grants or sales to any Participant of Restricted Stock Units upon such terms and
conditions as it may determine in accordance with this Section 9. Each grant or
sale will constitute the agreement by the Company to issue or transfer shares of
Common Stock to the Participant in the future in consideration of the
performance of services, subject to the fulfillment during the Deferral Period
of such conditions as the Committee may specify. Each such grant or sale may
utilize any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:



(a)
Each grant or sale may be made without additional consideration from the
Participant or in consideration of a payment by the Participant that is less
than the Market Value per Share on the Date of Grant, except as may otherwise be
required by the Delaware General Corporation Law.



(b)
Each grant or sale will provide that the Restricted Stock Units will be subject
to a Deferral Period, which will be fixed by the Committee on the Date of Grant,
and any grant or sale may provide for the earlier termination of such period in
the event of a change in control or other similar transaction or event.

(c)
During the Deferral Period, the Participant will not have any right to transfer
any rights under the Restricted Stock Units, will not have any rights of
ownership in the Restricted Stock Units and will not have any right to vote the





(10)




--------------------------------------------------------------------------------




Restricted Stock Units, but the Committee may on or after the Date of Grant
authorize the payment of dividend equivalents on such shares in cash or Common
Stock on a current, deferred or contingent basis.


(d)
Any grant or sale may provide for the effect on the Restricted Stock Units or
any shares of Common Stock issued free of restrictions, or other payment made,
with respect to the Restricted Stock Units of any conduct of the Participant
determined by the Committee to be injurious, detrimental or prejudicial to any
significant interest of the Company or any Subsidiary.



(e)
Each grant or sale will be evidenced by an Evidence of Award, which will contain
such terms and provisions as the Committee may determine consistent with the
Plan, including without limitation provisions relating to the Participant's
termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.



10.
Performance Shares and Performance Units. The Committee may also from time to
time authorize grants to any Participant of Performance Shares and Performance
Units, which will become payable upon achievement of specified Management
Objectives, upon such terms and conditions as it may determine in accordance
with this Section 10. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:



(a)
Each grant will specify the number of Performance Shares or Performance Units to
which it relates.



(b)
The Performance Period with respect to each Performance Share and Performance
Unit will be determined by the Committee at the time of grant.



(c)
Each grant will specify the Management Objectives that, if achieved, will result
in the payment of the Performance Shares or Performance Units.



(d)
Each grant will specify the time and manner of payment of Performance Shares or
Performance Units which have become payable, which payment may be made in (i)
cash, (ii) shares of Common Stock having an aggregate Market Value per Share
equal to the aggregate value of the Performance Shares or Performance Units
which have become payable or (iii) any combination thereof, as determined by the
Committee in its discretion at the time of payment.



(e)
Any grant of Performance Shares may specify that the amount payable with respect
thereto may not exceed a maximum specified by the Committee on the Date of
Grant. Any grant of Performance Units may specify that the amount payable, or
the number of shares of Common Stock issued, with respect to the Performance
Units may not exceed maximums specified by the Committee on the Date of Grant.





(11)




--------------------------------------------------------------------------------




(f)
On or after the Date of Grant, the Committee may provide for the payment to the
Participant of dividend equivalents on Performance Shares in cash or Common
Stock on a current, deferred or contingent basis.



(g)
Any grant may provide for the effect on the Performance Shares or Performance
Units or any shares of Common Stock issued, or other payment made, with respect
to the Performance Shares or Performance Units of any conduct of the Participant
determined by the Committee to be injurious, detrimental or prejudicial to any
significant interest of the Company or any Subsidiary.



(h)
Each grant will be evidenced by an Evidence of Award, which will contain such
terms and provisions as the Committee may determine consistent with the Plan,
including without limitation provisions relating to the payment of the
Performance Shares or Performance Units in the event of a change in control or
other similar transaction or event and provisions relating to the Participant's
termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.



11.
Senior Executive Plan Bonuses. The Committee may from time to time authorize the
payment of annual incentive compensation to a Participant who is, or is
determined by the Committee to be likely to become, a "covered employee" within
the meaning of Section 162(m) of the Code (or any successor provision), which
incentive compensation will become payable upon achievement of specified
Management Objectives. Subject to Section 5(d), Senior Executive Plan Bonuses
will be payable upon such terms and conditions as the Committee may determine in
accordance with the following provisions:



(a)
No later than 90 days after the first day of the Company's fiscal year, the
Committee will specify the Management Objectives that, if achieved, will result
in the payment of a Senior Executive Plan Bonus for such year.



(b)
Following the close of the Company's fiscal year, the Committee will certify in
writing whether the specified Management Objectives have been achieved. Approved
minutes of a meeting of the Committee at which such certification is made will
be treated as written certification for this purpose. The Committee will also
specify the time and manner of payment of a Senior Executive Plan Bonus which
becomes payable, which payment may be made in (i) cash, (ii) shares of Common
Stock having an aggregate Market Value per Share equal to the aggregate value of
the Senior Executive Plan Bonus which has become payable or (iii) any
combination thereof, as determined by the Committee in its discretion at the
time of payment.



(c)
If a change in control occurs during a Performance Period, the Senior Executive
Plan Bonus payable to each Participant for the Performance Period will be
determined at the highest level of achievement of the Management Objectives,
without regard to actual performance and without proration for less than a full





(12)




--------------------------------------------------------------------------------




Performance Period. The Senior Executive Plan Bonus will be paid at such time
following the change in control as the Committee determines in its discretion,
but in no event later than 30 days after the date of an event which results in a
change in control.


(d)
Each grant may be evidenced by an Evidence of Award, which will contain such
terms and provisions as the Committee may determine consistent with the Plan,
including without limitation provisions relating to the Participant's
termination of employment by reason of retirement, death, disability or
otherwise.



12.
Awards to Eligible Directors.



(a)
Effective upon the consummation of the Company's initial public offering, each
Eligible Director will be granted Restricted Shares having an aggregate Market
Value per Share equal to $25,000 on the Date of Grant.



(b)
Following the Company's initial public offering, on the date of an Eligible
Director's first election to the Board, if such date is not also the date of an
annual meeting of the stockholders of the Company, and immediately after each
annual meeting of the stockholders of the Company, each Eligible Director will
be granted Restricted Shares having an aggregate Market Value per Share equal to
$25,000 on the Date of Grant.



(c)
Each grant of Restricted Shares to an Eligible Director will vest in three equal
installments on the first, second and third anniversaries of the Date of Grant
and may not be sold or otherwise transferred (other than by will or the laws of
descent and distribution) prior to such vesting date. If, prior to a vesting
date, an Eligible Director voluntarily resigns or is removed from the Board, the
Eligible Director's unvested Restricted Shares will be forfeited and canceled.
In the event of an Eligible Director's retirement from the Board, death or
disability prior to a vesting date, all unvested Restricted Shares will become
fully vested.



13.
Transferability. No Award may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, pursuant to a
qualified domestic relations order or, with the consent of the Committee, by
gifts to family members of the Participant, including to trusts in which family
members of the Participant own more than 50% of the beneficial interests, to
foundations in which family members of the Participant or the Participant
controls the management of assets and to other entities in which more than 50%
of the voting interests are owned by family members of the Participant or the
Participant. No Stock Option or Appreciation Right granted to a Participant will
be exercisable during the Participant's lifetime by any person other than the
Participant or the Participant's guardian or legal representative or any
permitted transferee.



14. Adjustments.


(a)
The Committee may make or provide for such adjustments in (i) the maximum number
of shares of Common Stock specified in Sections 4 and 5,





(13)




--------------------------------------------------------------------------------




(ii) the number of shares of Common Stock covered by outstanding Stock Options,
Appreciation Rights, Performance Shares and Restricted Stock Units granted under
the Plan, (iii) the Option Price or Grant Price applicable to any Stock Options
and Appreciation Rights, and (iv) the kind of shares covered by any such Awards
(including shares of another issuer), as the Committee in its discretion,
exercised in good faith, may determine is equitably required to prevent dilution
or enlargement of the rights of Participants that otherwise would result from
(x) any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, or (y) any merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities, or (z) any other corporate transaction or event
having an effect similar to any of the foregoing. In the event of any such
transaction or event, the Committee, in its discretion, may provide in
substitution for any or all outstanding Awards such alternative consideration as
it, in good faith, may determine to be equitable in the circumstances and may
require in connection with such substitution the surrender of all Awards so
replaced. Moreover, the Committee may on or after the Date of Grant provide in
the Evidence of Award under the Plan that the holder of the Award may elect to
receive an equivalent award in respect of securities of the surviving entity of
any merger, consolidation or other transaction or event having a similar effect,
or the Committee may provide that the holder will automatically be entitled to
receive such an equivalent award.


(b)
The Committee may accelerate the payment of, or vesting with respect to, any
Award under the Plan upon the occurrence of a transaction or event described in
this Section 14; provided, however, that in the case of any Award that
constitutes a deferral of compensation within the meaning of Section 409A of the
Code, the Committee will not accelerate the payment of the Award unless it
determines in good faith that such transaction or event satisfies the
requirements of a change in control event under guidance issued by the Secretary
of the Treasury under Section 409A.



15.
Fractional Shares. the Company will not be required to issue any fractional
share of Common Stock pursuant to the Plan. The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.



16.
Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under the Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld. In
addition, if permitted by the Committee, the Participant or such other person
may elect to have any withholding obligation of the Company satisfied with
shares of Common Stock that would otherwise be transferred to the Participant or
such other person in payment of the Participant's Award.





(14)




--------------------------------------------------------------------------------




However, without the consent of the Committee, shares of Common Stock will not
be withheld in excess of the minimum number of shares required to satisfy the
Company's withholding obligation.


17.
Administration of the Plan.



(a)
Unless the administration of the Plan has been expressly assumed by the Board
pursuant to a resolution of the Board, the Plan will be administered by the
Committee. A majority of the Committee will constitute a quorum, and the action
of the members of the Committee present at any meeting at which a quorum is
present, or acts unanimously approved in writing, will be the acts of the
Committee.



(b)
The Committee has the full authority and discretion to administer the Plan and
to take any action that is necessary or advisable in connection with the
administration of the Plan, including without limitation the authority and
discretion to interpret and construe any provision of the Plan or of any
agreement, notification or document evidencing an Award. The interpretation and
construction by the Committee of any such provision and any determination by the
Committee pursuant to any provision of the Plan or of any such agreement,
notification or document will be final and conclusive. No member of the
Committee will be liable for any such action or determination made in good
faith.



(c)
It is the Company's intention that any Award granted under the Plan that
constitutes a deferral of compensation within the meaning of Section 409A of the
Code and the guidance issued by the Secretary of the Treasury under Section 409A
satisfy the requirements of Section 409A. In granting such an Award, the
Committee will use its best efforts to exercise its authority under the Plan
with respect to the terms of such Award in a manner that the Committee
determines in good faith will cause the Award to comply with Section 409A and
thereby avoid the imposition of penalty taxes and interest upon the Participant
receiving the Award.



(d)
If the administration of the Plan is assumed by the Board pursuant to Section
17(a), the Board will have the same authority, power, duties, responsibilities
and discretion given to the Committee under the terms of the Plan.



18. Amendments and Other Matters.


(a)
The Plan may be amended from time to time by the Committee or the Board but may
not be amended without further approval by the stockholders of the Company if
such amendment would result in the Plan no longer satisfying any applicable
requirements of the New York Stock Exchange (or the principal national
securities exchange on which the Common Stock is traded), Rule 16b-3 or Section
162(m) of the Code.



(b)
Neither the Committee nor the Board will authorize the amendment of any
outstanding Stock Option to reduce the Option Price without the further approval





(15)




--------------------------------------------------------------------------------




of the stockholders of the Company. Furthermore, no Stock Option will be
canceled and replaced with Stock Options having a lower Option Price without
further approval of the stockholders of the Company. The provisions of this
Section 18(b) are intended to prohibit the repricing of "underwater" Stock
Options and will not be construed to prohibit the adjustments provided for in
Section 14.


(c)
The Plan may be terminated at any time by action of the Board. The termination
of the Plan will not adversely affect the terms of any outstanding Award.



(d)
The Plan does not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant's employment or other service
at any time.



(e)
If the Committee determines, with the advice of legal counsel, that any
provision of the Plan would prevent the payment of any Award intended to qualify
as performance-based compensation within the meaning of Section 162(m) of the
Code from so qualifying, such Plan provision will be invalid and cease to have
any effect without affecting the validity or effectiveness of any other
provision of the Plan.



19.
Governing Law. The Plan, all Awards and all actions taken under the Plan and the
Awards will be governed in all respects in accordance with the laws of the State
of Delaware, including without limitation, the Delaware statute of limitations,
but without giving effect to the principles of conflicts of laws of such State.





(16)




